DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to application filed 5/20/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 12-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Yeh et al. (Yeh hereinafter) US Patent Application Publication No. 20120226716 filed March 4, 2011 and published Sep. 6, 2012.

Regarding Claim 1, Yeh disclose a method, comprising: 
receiving, by a device, a first multimedia data and a second multimedia data of a plurality of multimedia data (Fig. 1, wherein the user data in step 108, source ontology 104, corresponds to receiving first and second multimedia data and steps 102, 104, 106 and 108 corresponds to plurality of multimedia data, Yeh); 

determining, by the device, a set of concepts that includes one or more first concepts associated with the first concept hierarchy and one or more second concepts associated with the second concept hierarchy (Fig. 2B, wherein the “RecordLabel corresponds to the first concept hierarchy and “music industry” corresponds to the second concept hierarchy, step 122, and Para. 0047, Yeh);
determining, by the device, a plurality of similarity scores associated with the set of concepts, wherein a similarity score, of the plurality of similarity scores, indicates a semantic similarity between two concepts of the set of concepts (Para. 0071, Yeh); and 
generating, by the device, a new concept hierarchy based on the plurality of similarity scores, the first concept hierarchy, and the second concept hierarchy, wherein generating the new concept hierarchy (Fig. 2A, step 112, Para. 0032, wherein the new generated tree corresponds to generating a similarity of the first and second concept hierarchy based in the similarity score as further described in Para. 0037, Yeh) includes at least one:
performing a first process to merge a concept with an additional concept (Para. 0061, Yeh); 
performing a second process to position a concept sequentially before or after an additional concept (Fig. 3, wherein the sequence of adding new concept such as 1-7 corresponds to sequential, Para. 0061, Yeh);
In re Harza) “mere duplication has no patentable significance unless a new and unexpected result is produced.”).
	Regarding Claim 3, Yeh disclose a method wherein performing the first process to merge the concept with the additional concept comprises: 
determining that a particular similarity score, of the plurality of similarity scores, satisfies a threshold, wherein the particular similarity score is associated with a first concept of the one or more first concepts and a second concept of one or more concepts associated with the new concept hierarchy (Para. 0073, Fig. 2A, step 112, Para. 0032, wherein the new generated tree corresponds to generating a similarity of the first and second concept hierarchy based in the similarity score as further described in Para. 0037, Yeh); 
determining one or more first keywords associated with the first concept (Fig. 1, step 108 wherein the user input corresponds to keyword, Yeh); 
causing the one or more first keywords to be added to one or more second keywords associated with the second concept (Para. 0023, Yeh); and 
causing the first concept to be removed from the set of concepts (Para. 0025, Yeh).
Regarding Claim 4, Yeh disclose a method further comprising: 
determining that the one or more first keywords are not associated with the second concept (Para. 0038, wherein “no similarity” corresponds not associated with the second concept, Yeh).  

determining that a particular similarity score, of the plurality of similarity scores, does not satisfy a threshold (Para. 0038, Yeh), wherein the particular similarity score is associated with a first concept, of the one or more first concepts, and a second concept of one or more concepts associated with the new concept hierarchy (Para. 0073, Fig. 2A, step 112, Para. 0032, wherein the new generated tree corresponds to generating a similarity of the first and second concept hierarchy based in the similarity score as further described in Para. 0037, Yeh);
determining a first set of elements and a second set of elements of the first concept (Fig. 2A, step 122, Yeh); 
determining a first set of elements and a second set of elements of the second concept (Para. 0061, Yeh); 
determining a first element similarity score based on the first set of elements of the first concept and the second set of elements of the second concept; determining a second element similarity score based on the second set of elements of the first concept and the first set of elements of the second concept (Para. 0047, Yeh); and 
causing, based on the first element similarity score and the second element similarity score, the first concept to be positioned sequentially before or after the second concept, wherein the first concept sequentially follows the second concept when the first element similarity score is greater than or equal to the second element similarity score, wherein the second concept sequentially follows the first concept when the first element similarity score is less than the second element similarity score (Para. 23, Fig. 3, wherein the sequence corresponds sequential positioning, Yeh). 

determining that a particular similarity score, of the plurality of similarity scores, does not satisfy a threshold, wherein the particular similarity score is associated with a first concept, of the one or more first concepts, and a second concept of one or more concepts associated with the new concept hierarchy (Para. 0038, wherein “no similarity” corresponds does not satisfy a threshold, Yeh); 
determining one or more additional similarity scores, of the plurality of similarity scores, associated with the second concept and one or more additional second concepts of the one or more second concepts (Para. 0050, wherein the additional similarity score based on the contextual similarity for two classes corresponds to similarity scores associated with the second concept, Yeh); 
determining that the particular similarity score matches, within a tolerance, an additional similarity score, of the one or more additional similarity scores, that is associated with an additional second concept of the one or more additional second concepts (Para. 0051, wherein the overall similarity corresponds to additional similarity score, Yeh); and 
causing, based on the particular similarity score matching the additional similarity score, the first concept and the additional second concept to sequentially follow the second concept (Fig. 3, Para. 0061, Yeh, repeating the same process a second time, third time, fourth time, etc is obvious under the principle of obvious duplication (In re Harza) “mere duplication has no patentable significance unless a new and unexpected result is produced.”).

identifying the one or more first concepts in the first table of contents part (Fig. 2A, step 122, wherein the “Record Labels” corresponds to the first concept, and Fig. 3, step 200, which corresponds to the first table, Yeh); and 
identifying the one or more second concepts in the second table of contents part (Fig. 2A, step 122, wherein the “music industry” corresponds to the second concept, and Fig. 3, step 202, which corresponds to the second table,  Yeh). 
Regarding Claim 9, Yeh disclose a method further comprising: 
determining a recommended training data based on the new concept hierarchy (Para. 0064, wherein the training information corresponds to training data, Yeh).
Regarding Claim 10, Yeh disclose a method further comprising: 
receiving historical training data (Para. 0050 wherein the training data is from prior knowledge which corresponds to historical training data, Yeh); 
determining a starting concept based on the historical training data (Para. 0074, wherein the user initiating a training data corresponds to starting a concept based on the training data, Yeh); 
receiving a user training query (Para. 0074, wherein the user initiates a training data corresponds to receiving user training data query, Yeh); 
determining intent data based on the user training query (Para. 0074, wherein the user compart the overall score corresponds to indent data, Yeh); 

determining a recommended training data based on the starting concept, the goal concept, and the new concept hierarchy (Para. 0064, Yeh).  
Regarding Claims 12, and 18, Yeh disclose a device, comprising: 
one or more memories; and one or more processors communicatively coupled to the one or more memories (Para. 0075, Yeh), configured to: 
identify a plurality of multimedia presentations, wherein each multimedia presentation includes a concept hierarchy identifying one or more concepts covered by the multimedia presentation (Fig. 2A, step 122 wherein the “Record Labels” corresponds to presentation includes a concept hierarchy, Yeh); 
determine a respective richness of content score for each multimedia presentation of the plurality of multimedia presentations; select, based on determining the respective richness of content score for each multimedia presentation of the plurality of multimedia presentations, a first multimedia presentation and a second multimedia presentation of the plurality of multimedia presentations (Para. 0051, wherein the overall similarity score corresponds to content score for each multimedia presentation Yeh);  54PATENT Docket No. 0095-0563 
identify a first concept hierarchy of the first multimedia presentation and a second concept hierarchy of the second multimedia presentation; determine a set of concepts that includes one or more first concepts associated with the first concept hierarchy and one or more second concepts associated with the second concept hierarchy (Fig. 2A, step 122, wherein the 
determine a plurality of similarity scores associated with the set of concepts, wherein a similarity score, of the plurality of similarity scores, indicates a semantic similarity between two concepts of the set of concepts (Para. 0018, wherein the source and target classes corresponds to two concepts, Yeh); and 
generate a new concept hierarchy based on the plurality of similarity scores, the first concept hierarchy, and the second concept hierarchy, wherein the one or more processors, when generating the new concept hierarchy (Fig. 2A, step 112, Para. 0032, wherein the new generated tree corresponds to generating a similarity of the first and second concept hierarchy based in the similarity score as further described in Para. 0037, Yeh), are configured to: 
perform a first process to merge a concept with an additional concept, perform a second process to position a concept sequentially before or after an additional concept, perform a third process to position a concept and at least one additional concept to sequentially follow a different concept, and perform a fourth process to position a concept to sequentially follow an additional concept and at least one different concept (Fig. 3, Para. 0061, Yeh, repeating the same process a second time, third time, fourth time, etc is obvious under the principle of obvious duplication (In re Harza) “mere duplication has no patentable significance unless a new and unexpected result is produced.”).
Claim 18 also recites
non-transitory computer-readable medium storing instructions (Para. 0076, Yeh).

determine one or more first keywords associated with a first concept of the one or more first concepts (Fig. 1, step 108 wherein the user input corresponds to keyword, Yeh); and 
cause the one or more first keywords to be added to one or more second keywords associated with a second concept of one or more concepts associated with the new concept hierarchy (Para. 0025, Yeh).
Regarding Claim 14, Yeh disclose a device, wherein the one or more processors, when performing the second process to position the concept sequentially before or after the additional concept, are configured to: 
determine a first set of elements and a second set of elements of a first concept of the one or more first concepts (Fig.2A, step 122, Yeh); 
determine a first set of elements and a second set of elements of a second concept of one or more concepts associated with the new concept hierarchy (Fig. 2A, step 124, Yeh); 
determine a first element similarity score based on the first set of elements of the first concept and the second set of elements of the second concept (Para. 0022, Yeh); 
determine a second element similarity score based on the second set of elements of the first concept and the first set of elements of the second concept (Para. 0034, Yeh); and 
cause the first concept to sequentially follow the second concept when the first element similarity score is greater than or equal to the second element similarity score or the second concept to sequentially follow the first concept when the first element similarity score is less 
Regarding Claims 15, and 16, Yeh disclose a device wherein the one or more processors, when performing the third process to position the concept and the at least one additional concept to sequentially follow the different concept, are configured to: 
determine that a particular similarity score matches, within a tolerance, at least one additional similarity score, wherein the particular similarity score is associated with a first concept of the one or more first concepts and a second concept of one or more concepts associated with the new concept hierarchy (Para. 0051, wherein the overall similarity corresponds to additional similarity score, Yeh), wherein the at least one additional similarity score is associated with the second concept and at least one additional second concept of the one or more concepts associated with the new concept hierarchy (Para. 0038, wherein “no similarity” corresponds does not satisfy a threshold, Yeh); and cause, based on the particular similarity score matching the at least one additional similarity score, the first concept and the at least one additional second concept to sequentially follow the second concept (Fig. 3, Para. 0061, Yeh, repeating the same process a second time, third time, fourth time, etc is obvious under the principle of obvious duplication (In re Harza) “mere duplication has no patentable significance unless a new and unexpected result is produced.”).
Regarding Claim 17, Yeh disclose a device wherein the one or more processors, when determining the respective richness of content score for each multimedia presentation of the plurality of multimedia presentations, are configured to: 
determine, for each multimedia presentation of the plurality of multimedia presentations, one or more media items associated with the multimedia presentation (Fig. 2a, step 122, wherein 
identify a reference media item (Fig. 2A, step 122, wherein “Record Labels” corresponds to the first item Yeh); 
determine for each media item, of the one or more media items, a respective ratio of concepts covered by the reference media item that are also covered by the media item (Fig. 2a, wherein the relation between multiple levels of the hierarchy corresponds to respective ration, Yeh); and 
determine, based on the respective ratios of the one or more media items, the respective richness of content score of the multimedia presentation (Para. 0062, wherein the increase of the alignment corresponds to richness of score, Yeh).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Yeh hereinafter) US Patent Application Publication No. 20120226716 filed March 4, 2011 and published Sep. 6, 2012 in view of Lightner et al. (Lightner hereinafter) SU Patent Application Publication No. 20150154148 filed Dec. 2, 2014 and published June 4, 2015.

Regarding Claim 2, Yeh disclose a method wherein determining the plurality of similarity scores associated with the set of concepts comprises: 
determining a set of concept pairs that includes all possible pairs of concepts from the set of concepts (Para. 0043, Yeh). Yeh disclose all the limitations as stated above. However, Yeh doesn’t explicitly disclose processing, for each concept pair in the set of concept pairs, the concept pair using a latent Dirichlet allocation (LDA) technique to determine a similarity score for the concept pair.  On the other hand, Lightner disclose processing, for each concept pair in the set of concept pairs, the concept pair using a latent Dirichlet allocation (LDA) technique to determine a similarity score for the concept pair as shown in Para. 42. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have .
Claims 11,19, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Yeh hereinafter) US Patent Application Publication No. 20120226716 filed March 4, 2011 and published Sep. 6, 2012 in view of Chen et al. (Chen hereinafter) US Patent Application Publication No. 20120023250 filed July 20, 2010 and published Jan. 26, 2012.

Regarding Claims 11, and 19, Yeh disclose all the limitations as stated above. However, Yeh doesn’t explicitly disclose a method wherein the first multimedia data comprises a video data, the method further comprising: extracting a plurality of topic fragments from the video data; and combining one or more of the plurality of topic fragments into one or more amalgamated video sections based on a time parameter of one or more of the plurality of topic fragments. On the other hand, Chen disclose a method wherein the first multimedia data comprises a video data, the method further comprising: extracting a plurality of topic fragments from the video data (Para. 101, wherein the method of decapsulating corresponds to extracting plurality of fragments; and combining one or more of the plurality of topic fragments into one or more amalgamated video sections based on a time parameter of one or more of the plurality of topic fragments (Para. 0106, and Para. 0107, wherein the creation of a video file by assembling fragments corresponds to combining the one or more pf the plurality of fragments. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yeh, with the teachings of Chen, to use the 
Regarding Claim 20, the combination of Yeh in view of Chen disclose a non-transitory computer-readable medium, wherein the one or more instructions, that cause the one or more processors to generate the at least one video fragment nugget (Para. 0089, wherein the generated bit stream corresponds to fragment nugget, Chen), cause the one or more processors to: determine a threshold distance based on a distance between each adjacent video fragment of the plurality of video fragments (Para. 0122, wherein the sequence number of the fragments corresponds to the threshold and the layer level corresponds to the distance between video fragments as shown in Fig. 6, Chen); and cause at least two video adjacent video fragments, of the plurality of video fragments, and at least two respectively associated video fragment transcripts to be joined together to form a video fragment nugget (fig. 6, step 222, Para. 0148, Chen), wherein a distance between the video fragment nugget and a particular adjacent video fragment, of the plurality of video fragments, satisfies the threshold distance (Para. 0029, wherein the hierarchy levels are greater than the hierarchical  level of the reference picture which corresponds to satisfies the threshold distance, Chen).

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 25, 2021